Title: To John Adams from Richard Henry Lee, 20 June 1778
From: Lee, Richard Henry
To: Adams, John


     
      My dear Sir
      York in Pennsylva 20th. June 1778
     
     Our enemies at N. York had contrived to distress us a good deal by a publication that the Boston was taken and carried into England. We were at first greatly concerned for our Friend, until we reflected on the lying genius of our enemies, and the improbability that Heaven would permit such a triumph of Vice over Virtue. Now we are made happy by an account from Boston that you are safely arrived in France. The Treaty with France was soon ratified here, desiring only that the 11th. and 12th. Articles might be reconsidered and omitted. Three Copies of the ratification have been sent away from hence near a month, and now, 3 more are dispatching. The former dispatches would inform you the determination of Congress upon the English Acts of pacification, before we knew of our new Alliance, and these will acquaint you with the reception Messrs. the Commissioners from London have met with. The figure they cut is truly ridiculous. If this were all it would be happy for England, but she seems now to be a Setting Star. Two days ago the B: Army abandoned Philadelphia and our Troops are in possession of that City. The enemy are in the Jersies, but whether they mean to push for Amboy, or embark below Billingsport on the Delaware, is yet uncertain. The Jersey Militia are in readiness, and if our Army can cross Delaware in time, the gentry will yet get a parting blow. The friends to the future happiness and glory of America are now urging the Confederation to a close, and I hope it will be signed in a few days. All but a few Delegates have powers, and those that have not, come from Small States, that will undoubtedly come fall in. Our next business is Finance, and this is a Momentous point indeed. Every state exclaims, We are Overflown with our emissions of Money, yet all seem to be going on in the same beaten Track, and will I fear until invincible Necessity shall force a change. I wish to bring you, and my brother Doctor Arthur Lee, to be well acquainted. Republican Spirits who have so successfully labored for the liberty of their Country, and whose sole object is the security of public happiness, must esteem each other. The Continental Army is now on a much more respectable footing, both for strength numbers and discipline, and supplies of every kind, than it has been since the War began. It will give me singular pleasure to hear of your happiness at all times. I am dear Sir most sincerely and affectionately yours.
     
      Richard Henry Lee
     
     
      P.S. Cannot Monsr. Beaumarchais demand against us be fully and fairly explained. There is mistery in this business that demands to be thoroughly developed. Be so kind as contrive the enclosed safely to my brother letter for my brothers safely to them.
     
     R.H.L
    